[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter is before the court on a motion for joint custody and visitation modification of the current visitation orders.
The present matter is a post judgment motion requesting that existing visitation orders be modified to allow for unsupervised visitation or in the alternative for supervised visitation with Cheryl Dunn, the sister of CT Page 13130 the petitioner Tomas Dunn. The petitioner Thomas Dunn has a history of substance abuse which he is presently addressing through AA meetings and other sobriety related counsel. Because of the ongoing sobriety issues, the court denies the motion for joint custody without prejudice and maintains the current order of custody with the respondent, Dawn Williams, mother of the children, together with physical residence with the mother.
Having reviewed all of the evidence and testimony of the parties, the court finds that it is in the best interest of the children that visitation presently taking place be modified.
Accordingly, the court presently orders that weekly visitation be modified to Wednesday between the hours of 5 p.m. and 7 p.m. and on Saturdays from 11a.m. to 3 p.m. to be supervised by the petitioners sister, Cheryl Dunn and any other visitation that the parties may agree upon. The supervision of the children by the paternal grandfather is terminated without prejudice.
The court is aware that there was a previous instance of lapse of supervision by Cheryl Dunn, but that instance was one of the supervisor stepping out to obtain an item at another residence and returning forthwith. In order to ensure compliance however, the court is ordering that this supervising arrangement will be monitored by the court and the mailer is continued for a period of 90 days to confirm compliance.
The court further orders that any use of alcohol within 24 hours prior to or during visits will constitute a violation of visitation conditions. In addition, the court will order that Mr. Dunn's brothers remain away from Cheryl Dunn's premises during any exercise of visitation by Mr. Thomas Dunn and that any breach of this condition will be deemed a violation of the conditions of visitations
Kocay, J.